     Case 2:18-cv-02290-MCE-CKD Document 35 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD TANUBAGIJO,                               No. 2:18-cv-02290-MCE-CKD P
12                        Petitioner,
13             v.                                        ORDER TO SHOW CAUSE
14    DANIEL PARAMO,
15                        Respondent.
16

17           Petitioner is a California prisoner challenging his state court conviction via a petition for

18   writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. On July 26, 2019, the court stayed the

19   instant proceedings to allow petitioner to return to state court to exhaust his judicial remedies

20   concerning new claims for relief. ECF No. 26. Since that time, petitioner filed two status reports

21   as directed by the court. ECF Nos. 33, 34. However, neither of those status reports indicate that

22   petitioner is exhausting his state court remedies by filing a habeas corpus petition in the

23   California Supreme Court. Therefore, the court will order petitioner to demonstrate what steps he

24   has taken to exhaust his state court remedies since July 2019. Petitioner shall include a copy of

25   any decision issued by a California state court during that time period concerning his new claims

26   for relief.

27           Accordingly, IT IS HEREBY ORDERED that petitioner show cause within 30 days from

28   the date of this order why the stay of this case should not be lifted based on the lack of pending
                                                         1
     Case 2:18-cv-02290-MCE-CKD Document 35 Filed 05/11/20 Page 2 of 2

 1   state court proceedings concerning his conviction.

 2   Dated: May 11, 2020
                                                     _____________________________________
 3
                                                     CAROLYN K. DELANEY
 4                                                   UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10   12/tanu2290.oscliftstay.docx

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
